Title: To Thomas Jefferson from Joseph Wheaton, 23 August 1808
From: Wheaton, Joseph
To: Jefferson, Thomas


                  
                     Excellent Sir 
                     
                     Washington City Augt. 23d. 1808.
                  
                  My feelings compell me however (However reluctantly,) to ask for a moment of your important time, to make an appeal to your good sence, to your correct mind, and also to your Sencibility—I have forwarded to you Sir the result of the refereese in the cases between the Post Master General & myself. I laid before them proof of near twenty persons of unquestionable character, admitted by the P.M.G. of the fidility, & perseverance, & exertion, in the fulfilment of all my engagements. Men who are nearly all imployed confidentially tho in Minor Situations by that officer—Many of them are your personal friends & well known to yourself, particularly J. B. Earle, L. I. Alston, & Genl. Moore
                  yet Mr. Granger has left this City without having my accounts closed—and urges that I Shall not be allowed anything for carrying the Mail from this City to Georgia from the 16. of Febuary 1807 to March 31—a period of more than Six weeks, thirty three hours were imployed and Seven men, amounting by ratio allowed, more than thirteen Hundred Dollars.—Sir am I the Pecular Child of Misfortune, that every act, & every iffort to Serve my country, however dangerous, or with whatever Zeal, Some Spell must be Sit upon it, & construe it to fault—It is the coward & the invious alone that is capable—You Sir will not discard the faithful; My Sences assure me—I therefore continue to place my reliance  and my confidence in your correctness alone. I have Consulted, & made known every act, every Measure, & every evidence; performed or obtained by me to Mr. Duval, and have his Opinion that Mr. Granger as a Lawyer, Must Know, he cannot withold from me as he does—.
                  I am now indebt for Services performed for the public, and I ask for that Justice, which it is my duty, in equity, & good conscience, to extend to others.—
                  Sir I must beg leave to assure you in the Sober Language of truth & Sincerity, that, had it not been for the unbounded confidence which I had, & Still retain, in the Correctness of your Mind, the goodness of your Heart and the disposition which I believe you to possess, to reward the faithful, and your desire to foster & patronise  the real Servant of his Country, I Should not have undertaken what I did, and exerted every nerve & faculty of Mind & Body to perform what I considered to be your wish, and the good of all. but my armor being of this faith, the task was undertaken, with the ardor of youth, and the perseverance of age, and I feel a Solid claim to your Notice, & to your Patronage, My public transactions are now closed so far as leads me to think myself intitled to consideration, and to look for it, from those it has ever been my Delight to Serve, & honor—I have offered to your Excellency My Services in that profession which I have been taught from my Cradle, and the only one I feel myself Most competent to fill, and I cannot fail to look up to that fountain of competency to grant an imploy, agreeable thereto, untill I See the last Blank in the army filled up—
                  My means are now reduced to the lowest ebb. my Children are looking to me for light & bread—I have Served my Country all my days—I have Spent my youth, and & Strength for the People of this Nation, and I have no where to look but to the goodness of that chief in whom I have placed all my confidence, all my hopes— 
                  with unshaken firmness, and with an affectionate regard I have the Honor to be your Excellencys faithful & devoted Servant.
                  
                     Joseph Wheaton 
                     
                  
               